Case 18-22755   Doc 45   Filed 01/24/20 Entered 01/24/20 09:38:50   Desc Main
                           Document     Page 1 of 5
Case 18-22755   Doc 45   Filed 01/24/20 Entered 01/24/20 09:38:50   Desc Main
                           Document     Page 2 of 5
Case 18-22755   Doc 45   Filed 01/24/20 Entered 01/24/20 09:38:50   Desc Main
                           Document     Page 3 of 5
Case 18-22755   Doc 45   Filed 01/24/20 Entered 01/24/20 09:38:50   Desc Main
                           Document     Page 4 of 5
Case 18-22755   Doc 45   Filed 01/24/20 Entered 01/24/20 09:38:50   Desc Main
                           Document     Page 5 of 5
